Citation Nr: 1031934	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1. Entitlement to an evaluation for instability of the right 
anterior cruciate ligament in excess of 10 percent. 

2. Entitlement to a separate evaluation for osteoarthritis of the 
right knee with limited flexion in excess of 20 percent. 


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1965 to October 1967.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from November 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah, which continued the previous evaluation of instability of 
the right anterior cruciate ligament at 10 percent disabling. 

A subsequent July 2009 rating decision granted a separate 
evaluation for osteoarthritis of the right knee with limited 
flexion of 20 percent.  As the separate rating does not 
constitute a full grant of all benefits possible, and as the 
Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for all right knee evaluations 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2010 a hearing was held by the Board and the transcript 
is of record. 


FINDINGS OF FACT

1.  During the rating period on appeal, there was no evidence of 
moderate recurrent subluxation or lateral instability of the 
right knee. 

2. During the rating period on appeal, flexion of the right knee 
was limited to 90 degrees at the most impaired.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 
10 percent for instability of right anterior cruciate ligament 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (2009).

2. The criteria for the assignment of an evaluation in excess of 
20 percent for osteoarthritis of the right knee with limited 
flexion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice & Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) .  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696, (2009) (Reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated June 2008. 

The notification substantially complied with the specific 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009) identifying the basis for evaluation 
considerations.  

VA has obtained private treatment records and service treatment 
records, afforded the Veteran multiple physical examinations, and 
provided the opportunity to give testimony before the Board, 
which he did.  At the Board hearing the Veteran stated that he 
recently had a private examination completed for his right knee 
which he would submit to the Board.  The record was held open for 
30 days but no private examination was received.  The decision 
will be based on the evidence of record.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time. 


Analysis

The Veteran seeks an evaluation in excess of 10 percent for 
instability of the right anterior cruciate ligament and 20 
percent for a separate evaluation for osteoarthritis of the right 
knee with limited flexion. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

Where the schedule does not provide a zero percent evaluation for 
a diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Veteran's instability of the right anterior cruciate ligament 
is rated as 10 percent disabling under Diagnostic Code 5257. 

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the knee 
is rated 10 percent disabling; moderate recurrent subluxation or 
lateral instability of the knee is rated 20 percent disabling; 
and severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate 
disability ratings are possible for arthritis with limitation of 
motion under Diagnostic Codes 5003 and instability of a knee 
under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a veteran's knee disability 
is rated under Diagnostic Code 5257, the veteran would be 
entitled to a separate compensable rating under Diagnostic Code 
5003 if the arthritis results in noncompensable limitation of 
motion and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

The Veteran's separate osteoarthritis of the right knee with 
limited flexion is evaluated as 20 percent under Diagnostic Code 
5260

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees. 

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

In June 2008 the Veteran reported falling down the steps of his 
trailer, further injuring his knee.  

In May 2008 the Veteran sought treatment for his right knee as it 
was getting worse and was unstable and painful.  Upon examination 
the Veteran was found to have about 10 degrees active range of 
motion in his right knee.  His inability to flex was found to be 
more from disuse and stiffness than from instability.  

At a July 2008 VA examination the Veteran reported that he 
recently slipped off the step of his trailer and has felt an 
increase in pain in the right knee.  The Veteran reported 
decreased range of motion, increased pain, and that he was unable 
to move his knee very well or place weight on it unless he had a 
brace on.  The Veteran refused to flex or extend his knee.  
Examination found gross atrophy in the vastus medialis obliquus 
and around the quadriceps muscle.  He had an extension lag of 18 
degrees and was not able to get to zero.  The Veteran was in pain 
and was only able to flex to 30 degrees before refusing to go any 
further.  He had pain throughout all ranges of motion.  There was 
no change in active or passive range of motion during repeat 
motion testing and no additional losses of range of motion in the 
involved joint dues to pain, weakness, impaired endurance, or 
fatigue in coordination or flare-ups. 

At a September 2008 orthopedic evaluation the Veteran's right 
knee range of motion was 0-120 degrees flexion. 

In October 2008 a subsequent VA examination was conducted in 
order to evaluate the Veteran's right knee disability after the 
swelling had subsided.  He reported daily pain and that his knee 
gives way causing him to fall.  Upon examination the Veteran's 
right knee could not get further than 45 degrees flexion while 
lying down but was capable of 90 degrees while sitting.  He was 
observed to be able to extend to about zero degrees, however 
while the examiner was measuring he could only get to five 
degrees.  The examiner found no change in active or passive range 
of motion during repeat motion testing and no additional losses 
of ranges of motion due to pain, weakness, impaired endurance, 
fatigue, in coordination or flare-ups.  The range of motion was 
from a couple of degrees to 90 degrees.  

At a March 2009 VA examination the Veteran reported that he could 
not flex his leg and could only walk two blocks.  He was not 
comfortable taking off the brace and the examiner did not ask him 
too.  The Veteran had considerable anxiety concerning stability 
testing and it was therefore not performed.  He had full range of 
motion from zero to 130 degrees.  The Veteran was able to extend 
his leg straight out to zero degrees but felt pain throughout the 
motion of zero to 20 degrees.  The examiner noted that it was 
difficult to objectively explain why the motion is now less.  The 
examiner referenced an August 19, 2008 MRI ordered by the same 
examiner which found chronic complete tear of the anterior 
cruciate ligament, extensive degenerative tear of the posterior 
horn and medial meniscus, and osteoarthritis of the medial 
compartment of the tibiofemoral joint. 

In September 2009 the Veteran was seen for a follow up of his 
right knee.  He complained of pain in the anterior aspect of his 
knee.  The examiner opined that the pain was due to 
osteoarthritis.

In October 2009 the Veteran reported bouts of increased pain.  
His range of motion was from zero to 120 degrees with some pain 
at terminal flexion.  

At a January 2010 orthopedic evaluation the Veteran reported 
having some pain and mechanical symptoms of his knee.  His range 
of motion was zero to 130 degrees.  The examiner referenced an 
August 2008 MRI which demonstrated an ACL tear and degenerative 
meniscal tear of the posterior medial meniscus. 

The criteria for a higher evaluation for instability of the right 
anterior cruciate ligament has not been met as there is no 
evidence of moderate recurrent subluxation or lateral 
instability. 

A separate compensable rating under Diagnostic Code 5003 is not 
warranted as evaluation under DC 5003 is provided for 
noncompensable limitation of motion only and a compensable 
evaluation for limitation of motion is already provided under DC 
5260.

The criteria for a higher evaluation for osteoarthritis of the 
right knee with limited flexion under DC 5260 has not been met as 
there is no evidence of flexion limited to 15 degrees.  In fact, 
flexion is limited to 90 degrees at most.  

An additional a separate evaluation under Diagnostic Code 5261 
for limitation of extension of the leg is not warranted as 
extension of the right knee is limited to zero degrees. 

While there is evidence of dislocated semilunar cartilage, there 
is no evidence of locking, pain or effusion; therefore a separate 
evaluation under Diagnostic Code 5258 is not warranted. 

Application of a higher disability evaluation based on functional 
loss due to weakness, fatigability, incoordination, or pain on 
movement of a joint also does not apply as there were no 
additional limitations of function due to pain, fatigue, 
weakness, or lack of endurance on physical evaluation.  See 
DeLuca v. Brown.  

Consideration has been given to other potentially applicable 
diagnostic codes.  However, there is no evidence of ankylosis, 
removal of semilunar cartilage, impairment of the tibia and 
fibula or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 
5259, 5262 and 5263 are not for application.



ORDER

Entitlement to an evaluation for instability of the right 
anterior cruciate ligament in excess of 10 percent is denied. 

Entitlement to a separate evaluation for osteoarthritis of the 
right knee with limited flexion in excess of 20 percent is 
denied. 





____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


